Title: To George Washington from Thomas Moore, 12 May 1768
From: Moore, Thomas
To: Washington, George



Dear Sir
May 12. 1768

I am very Sorry to find the meathod I took to prevent your loosing any interest on the money I owe was not agreeable to you—but as I am resolved not a farthing shall be lost for your kind indulgence to me—I am willing to do any thing in my power you may think right If you think proper to let the Bond lay as it is till next Octr Court you may then depend on great part of the money if not the whole and at any rate no interest shall be lost—but if this way should not be agreable pray direct me and depend on my doing any thing in my power to comply with your desire—As my money will not be due till the Octr Court it will not be in my power to pay it Sooner & I therefore hope you will not run me to the Charge of a Suit which will not

answer any Satisfactory end—I am with my best complements to your Lady & with distinguished regard to your Self Dr Sir your obt humble Se[rvan]t

Thos Moore

